Citation Nr: 1437496	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-11 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right leg disorder, including as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2009 rating decision issued by the Regional Office (RO) in Augusta, Maine.  The case comes to the Board from the RO in New York, New York.

The Veteran testified before the undersigned Veterans Law Judge at a June 2014 video hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his back in a vehicle accident prior to service, and that his Vietnam service as a canoneer permanently worsened his pre-existing back problems.  An entry examination in September 1966 documented a back strain for which the Veteran was still receiving treatment, and second entry examination in September 1967 found the Veteran's back to be normal, but noted the history of low back strain.  

Current treatment records show a variety of diagnoses relating to the low back, including degenerative disk disease, lumbar stenosis, scoliosis, possible cauda equina syndrome, and associated radiculopathy primarily affecting the left leg.  The Veteran is currently status post multiple back surgeries.  A November 2009 VA examination showed diagnoses of multi-level cervical and lumbar degenerative joint disease and right and left knee strain. 

The November 2009 examiner opined that the Veteran's knee problems were related to his back disorder.  However, he indicated that he was unable to provide an opinion as to the etiology of the Veteran's back disorder.  He did not give any reason why he was unable to provide the requested opinion.  Since the examiner did not provide either an opinion or an explanation of the reasons why he was unable to provide the requested opinion without resort to speculation, the examination is inadequate and a new examination must be obtained.  

The Veteran also contends that additional VA treatment records from the 1970s exist that are related to his back.  The claims file reflects that the RO requested all of the Veteran's treatment records from the VA Medical Center at Castle Point for the period beginning in 1970, but records from prior to 1978 were not received. Records from 1978 do not involve the claimed back condition.  The Veteran should be given another opportunity to identify the approximate dates and locations of the claimed post-service VA treatment, and an additional search should be made for any responsive records.  If records are not found, the Veteran should be appropriately notified.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide as much information as possible about any VA treatment that he received for his back after service prior to 1978, including approximate dates and locations of treatment.  Based on his response, conduct an additional search for VA treatment records for the period prior to 1978.  If additional records are not found and further attempts to obtain the records would be futile, this should be documented in the claims file and the Veteran should be appropriately notified of VA's inability to obtain the records. 

2.   Afford the Veteran a VA examination of his spine and right leg.  After examination of the Veteran and review of the entire record, the examiner should answer the following questions:

(1) Did the Veteran have a back disorder that clearly and unmistakably pre-existed his military service?  If possible, identify the pre-existing back disorder.
(2)  If so, was the Veteran's back disorder permanently aggravated by service?  Please state the level of certainty of your conclusion.
(3)  If a back disorder existed prior to service and was aggravated by service, is it causally related to the Veteran's current back disorders?
(4)  If a back disorder did not clearly and unmistakably exist prior to service, is it at least as likely as not (at least 50 percent likely) that the Veteran's current back disorders are causally related to his complaints of back pain in service, or are otherwise related to his service including heavy lifting as a canoneer?  Additionally, was arthritis at least as likely as not present within one year of service?  
(5)  If the Veteran's back disorders onset during service or were aggravated by service, is it at least as likely as not that they caused or aggravated the Veteran's right leg disorder?
(6)  Is it at least as likely as not that the Veteran's right leg disorder is otherwise related to a disease or injury in service?

The examiner should provide a complete rationale for his or her conclusions in the report of examination.

3.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain adverse to the Veteran, he should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



